UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6650



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JULIUS WILLIAM HILL, JR., a/k/a Butch Hill,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Salisbury. Frank W. Bullock, Jr.,
Chief District Judge. (CR-92-83-S, CR-92-84-S, CA-97-489-4)


Submitted:   September 30, 1998           Decided:   October 15, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julius William Hill, Jr., Appellant Pro Se. Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Julius William Hill, Jr., seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998). We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Hill, Nos. CR-92-83-S; CR-92-84-S; CA-97-

489-4 (M.D.N.C. Apr. 17, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                 2